Citation Nr: 1635165	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction in disability rating from 40 percent to 20 percent for chronic low back strain with degenerative disc disease at L5-S1, effective July 1, 2008, was proper. 

2.  Entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $4,391.00, to include the issue of whether the request for the waiver was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1978 to January 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the disability rating for chronic low back strain with degenerative disc disease at L5-S1 from 40 percent to 20 percent, effective July 1, 2008.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  

The Board notes that, in his March 2009 substantive appeal (via a VA Form 9), the Veteran requested a hearing at the RO.  However, correspondence received in October 2015 and May 2016 reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

The issue of entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $4,391.00, to include the issue of whether the request for the waiver was timely, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's service-connected chronic low back strain with degenerative disc disease at L5-S1 did not show actual improvement under the normal circumstances of life during the pertinent appeal period. 




CONCLUSION OF LAW

The reduction of the 40 percent rating for the service-connected chronic low back strain with degenerative disc disease at L5-S1 was improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the reduction of the Veteran's rating for the service-connected chronic low back strain with degenerative disc disease at L5-S1 from 40 percent to 20 percent disabling was improper, and thus restores the 40 percent rating effective July 1, 2008.  

Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet.App. 342, 349   (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations) (citing  Brown v. Brown, 5 Vet.App. 413, 421 (1993)). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.   After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Historically, a May 2004 rating decision assigned a 40 percent disability rating for chronic low back strain with degenerative disc disease at L5-S1, effective September 30, 2003, rated under the diagnostic code for intervertebral disc syndrome (Diagnostic Code 5243).  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, ratings are provided as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The May 2004 rating decision had assigned a 40 percent rating based on an April 2004 VA examination report. 

The April 2004 VA examiner noted the Veteran's complaint of stiffness, weakness, dull ache, and pain in the lumbosacral area which radiated down the Veteran's left buttock area.  Complaints of numbness and loss of sensation in the left buttock area and the left hamstrings was also noted.  The Veteran noted that the pain was constant, reporting that the intensity during the flare was "10/10."  The Veteran reported that flare ups occurred approximately once a month, which lasted for about five days.  The Veteran reported that he worked at "AME" at the time and that he drove a car.  The Veteran also reported that he had not missed any days from work.  The Veteran noted that it was difficult to participate in daily activities during his flare ups.  Bladder and bowel movements were within normal limits.  There was no complaint of urinary incontinence. The Veteran reported that he could "walk normal distances" and  walk without aids.  Functional assessment was found to be "within normal limits," noting that the Veteran was able to walk, transfer, and his activities of daily living were "met with no difficulty."  Also noted was that the Veteran drove without difficulty and "carrie[d] an usual occupation."  On physical examination of the thoracolumbar spine, the examiner observed limitation of forward flexion to 15 degrees, noting the Veteran's complaint of painful motion spasm, weakness, and lack of endurance.  The examiner provided a diagnosis of a herniated disc with complications of sciatica. 

A May 2006 VA examination report notes the Veteran's complaints of "a dull aching sensation with sharp exacerbations," with the pain being "moderate to severe as often as every day."  The examiner observed that the Veteran did not require any assistive device for walking at the time of the examination.  The examiner noted that no surgery was recommended for the low back condition.  The examiner then noted the Veteran's report that his "mobility has been affected since he is unable to walk for . . . more than one block at a time," although the Veteran was able to drive.  The Veteran also reported that his daily living activities were affected, to include showering and dressing.  His occupation was not impaired because his job involved being "in the sitting position most of the time."  No episodes of incapacitation within the past twelve months were reported at the time of the examination.   On physical examination of the thoracolumbar and lumbosacral spine, the examiner observed a straight appearance with mild muscle spasticity at the level of the thoracolumbar junction.  The range of the motion of the thoracolumbar spine was flexion limited to 50 degrees with pain, extension to 20 degrees with pain, right rotation to 30 degrees with pain, left rotation to 30 degrees, right bending to 30 degrees, and left bending to 30 degrees.  The examiner remarked that flexion and extension of the thoracolumbar and lumbar sacral spine were limited by pain, fatigue, weakness, and lack of endurance.  The examiner noted that there was no decrease in the limited range of motion above the noted findings.  A diagnosis of lumbar discogenic disease with compressive radiculopathy L5-S1 was provided.  

In the April 2008 rating decision, the RO found that based on findings from a September 2007 VA examination report and VA treatment records dating from January 2007 to January 2008, a 20 percent disability rating for chronic low back with degenerative disc disease at L5-S1 was warranted, effective July 1, 2008.      

Specifically, the September 2007 VA examiner noted the Veteran's report that he was involved in an accident in July 2007 at work and that his low back pain was "worse since the accident."  The examiner noted the Veteran's history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lumbar spine.  The Veteran reported that the lumbar spine pain was made worse by "sitting around" and that mild exercise and pain medications relieved the pain.  The lumbar spine pain was described as "dull, achy, and occasionally sharp" and "severe" on daily basis.  The pain was reported to radiate to the left leg, and that the radiating pain was never dull or sharp.  The examiner noted the Veteran's report of incapacitating episode of the thoracolumbar region for a period of 2 days after the motor vehicle accident within the past 12 month period.  No assistive device was observed.  Limitation on walking was such that the Veteran was "[a]ble to walk more than 1/4  mile but [less than] 1 mile."  The Veteran reported that he could stand for about 10 minutes in one spot and that he could sit for approximately 10 minutes without pain.   On physical examination, the examiner noted that the spine posture, the head position, and symmetry in appearance were normal.  Gait was noted to be antalgic.  There was no gibbous or kyphosis.   As for range of motion, the examiner observed that the forward flexion was limited to 55 degrees for active range of motion, with pain beginning at 40 degrees.  For passive range of motion, forward flexion was limited to 60 degrees, with pain beginning at 40 degrees.  The examiner noted that the Veteran's occupation was a driver for "Hertz Rent A Car."  

VA treatment records reflect the Veteran's consistent reports of back pain and that his pain persists despite taking medications.  See VA treatment notes dated in December 2008.   Low back pain is listed in the problem list in VA treatment notes dated in May 2007 and June 2007. 

In an August 2007 Magnetic Resonance Imaging (MRI) scan report by a private physician, Dr. F.T., received by VA in October 2007, Dr. F.T. found that the alignment and curvature of the lumbar spine appeared satisfactory.  The private physician noted that the L5-S1 disc showed "severe flattening and endplate irregularities with some mild subchondral bony reactive change."  Disc marginal bony hypertrophic spurring also was noted encroaching of the foramina, which showed mild narrowing.  There was no significant thecal sac narrowing, although there was some anterior epidural effacement.  An impression of L5-S1 disc flattening and disc marginal hypertrophic spurring with some foraminal encroachment was provided.

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for the service-connected chronic low back strain with degenerative disc disease at L5-S1 were properly carried out by the RO.  In an October 2007 letter, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reduction.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted additional evidence within the 60 day period, while no hearing was requested at this time.  The RO took final action to reduce the disability rating in the April 2008 rating decision, effective July 1, 2008.  The RO subsequently informed the Veteran of this decision in an April 2008 letter.  Therefore, the RO has met the procedural requirements pursuant 38 C.F.R. § 3.105(e) with regard to the reduction of the disability rating for the service-connected chronic low back strain with degenerative disc disease at L5-S1.  

As the RO has met the procedural requirements associated with the reduction for the lumbar spine disability, the issue now becomes whether the reduction was proper based on the evidence then of record. 

Based on the foregoing, the Board finds that at the time of the reduction, the clinical evidence of record reflects that the Veteran's lumbar spine condition had not shown actual or sustained improvement under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 349.  The September 2007 VA examination report continues to reflect the Veteran's reports of his lumbar spine pain as "dull, achy, and occasionally sharp" that was persistent on daily basis.  In fact, the Veteran reported that his lumbar spine pain was "worse since the [motor vehicle] accident" in July 2007.  Further, the Veteran indicated that he suffered from two days of incapacitating episodes of the spine within the past year, whereas none was reported during the April 2004 and May 2006 VA examination.  In addition, the Veteran reported during the September 2007 VA examination that his walking was limited to "less than 1 mile," whereas he reported the he could "walk normal distances" at the April 2004 VA examination.  The Veteran also reported during the September 2007 VA examination that that his lumbar spine pain was made worse by sitting and that he could only sit for approximately 10 minutes without pain, whereas he reported during the April 2004 VA examination that he was then able to drive without difficulty in his occupation as a driver.  To the extent that the September 2007 VA examination report contains range of motion testing results suggesting improved limitation of motion for the lumbar spine, the Board finds that such findings are episodic at most in light of the clinical evidence indicating that the Veteran's ability to function under the ordinary conditions of daily life and work had not actually improved. 

Therefore, the Board finds that the reduction of the 40 percent disability rating was improper and that the restoration of the 40 percent rating for service-connected chronic low back strain with degenerative disc disease at L5-S1 is warranted, effective July 1, 2008.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 40 percent disability rating for chronic low back strain with degenerative disc disease at L5-S1 is restored, effective July 1, 2008, and the appeal is granted. 


REMAND

With regard to the remaining claim, an April 2006 decision by the VA Committee on Waivers and Compromises at the VA Debt Management Center denied the Veteran's request for waiver of pension indebtedness of $4,391.00.   In May 2006, the Veteran filed a notice of disagreement as to this decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. §§ 1.958, 19.26.   Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $4,391.00, to include the issue of whether the request for the waiver was timely.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


